Citation Nr: 0606260	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of 
streptococcal infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Attorney


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claim. 

The veteran provided testimony before the undersigned at a 
hearing at the San Antonio RO in February 2003, and the 
transcript is of record. During the hearing, the Veteran's 
Law Judge determined an independent medical expert's (IME) 
opinion was necessary to determine the likelihood of a causal 
connection between the veteran's current diseases and active 
service. The IME opinion was requested and received in 
December 2004, and is of record.

The case was then brought before the Board in June 2005, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) initial review of the newly obtained 
evidence. The requested review having been completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2. The preponderance of the evidence is against a finding 
that the veteran's current autoimmune diseases are causally 
related to his active service.




CONCLUSION OF LAW

Service connection is not warranted for residuals of 
streptococcal infection. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service. 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998). 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran initiated his claim in July 2000 arguing that his 
current autoimmune diseases, to include pernicious anemia, 
hypothyroidism, dermatitis, peripheral neuropathy, mental 
depression, purpura fulminans, and vitiligo, all stem from a 
streptococcal infection contracted while in-service. During 
service, the veteran contracted rheumatic fever and was 
diagnosed with inactive rheumatic heart disease stemming from 
a streptococcal infection. The veteran claims that this 
infection is also responsible for his current autoimmune 
diseases. 

The service medical records confirm the veteran's contraction 
of rheumatic fever and a diagnosis of inactive rheumatic 
heart disease. The veteran was hospitalized from April 1968 
to May 1968 for an unknown virus, classified as "viremia." 
In 1969, the veteran was hospitalized with rheumatic fever. 
Although the veteran went on to continue active duty after 
the hospitalization, he was given a permanent profile 
limitation restricting his activities. His February 1970 
separation examination noted the heart abnormality, but 
classified the rheumatic heart disease as "inactive." 
Although the veteran did not have any heart disease 
symptomatology at the time of separation from service, the 
medical examiner recommended that the veteran seek regular 
treatment to monitor any changes in his condition. 

Since service, the veteran's medical history shows treatment 
since 1977, but no diagnosis of any autoimmune disease until 
1999. Additionally, there is no evidence of a current 
diagnosis for any valvular heart disease. 

Specifically, in October 1977, the veteran underwent a VA 
examination. At that time the examiner found "no evidence of 
rheumatic heart disease" and the clinical tests revealed 
"normal pulmonary blood outflow." The veteran was 
hospitalized in February 1984 and again in June 1991 after 
complaints of "chest pain," but in both instances, all 
diagnostic tests came back normal. 

The VA treatment records from 1999 to 2000, nearly thirty 
(30) years after service, are the first documented evidence 
of record to show diagnoses of autoimmune diseases, to 
include pernicious anemia, hypothyroidism, dermatitis, 
peripheral neuropathy, mental depression, purpura fulminans, 
and vitiligo. 

The veteran submitted two private medical statements in 
support of his claim. In February 2001, Dr. RM, DO, stated 
that he believes the veteran's current diagnoses of rheumatic 
heart disease, enlarged heart, spleen, and liver, pernicious 
anemia, hyperthyroidism with thyroid storm and resulting 
hypothyroidism, multiple joint arthrosis and peripheral 
neuropathy are all related to the veteran's history of 
rheumatic fever and group A streptococcal infection. Dr. RM 
noted that the veteran has "a positive ASO titer done on 
7/7/2000." 

In September 2002, Dr. MKS, MD of Internal Medicine, 
diagnosed the veteran with "Polyglandular Autoimmune 
Syndrome, Type II" (PGAS-II) concluding as follows:

By history, [the veteran] had rheumatic fever and 
rheumatic heart disease during his military service in 
the 1960s and all of his multiple autoimmune illnesses 
have developed since then. There is a possible, but not 
definite link between prior infection and autoimmune 
illnesses. The timing of these illnesses is suspicious 
for a possible link between the rheumatic disease and 
the PGAS, type II. 

In contrast, VA examiners concluded that the veteran's 
current autoimmune diseases are in no way related to his past 
rheumatic fever or streptococcal infection. Specifically, the 
veteran underwent a VA examination in November 2000 and again


in June 2002. The November 2000 VA cardiologist found "no 
clinical evidence of valvular heart disease," and also noted 
as follows:

History of rheumatic fever in 1969 with no evidence of 
complicating valvular disease. History and prior cardiac 
catheterization also do not suggest arteriosclerotic 
heart disease. ... ASO titer in itself is not diagnostic 
of rheumatic heart disease. It only indicates prior 
streptococcal infection. 

Similarly, the June 2002 VA examiner concluded: 

[T]he veteran has multiple medical problems such as 
pernicious anemia, hypothyroidism and vitiligo, all of 
which are autoimmune in etiology but are in no way 
related to prior streptococcal infection. His other 
claimed conditions of dermatitis herpetiformis, 
peripheral neuropathy and mental depression and anxiety 
are also unrelated to prior streptococcal infection. 
Therefore in summary, the etiology of his present 
medical conditions is in no way related to the rheumatic 
fever he contracted in 1969.

Service connection may be established only if there is proof 
of a current condition or conditions attributable to some in-
service occurrence. Here, the crucial inquiry is whether the 
veteran's large number of diagnoses can be linked to any in-
service occurrence. The question proved to be a complicated 
medical inquiry, but as will be discussed more thoroughly 
below, the Board concludes it cannot.

The Board sought the opinion of an independent medical expert 
(IME) identified as an expert in infectious diseases in 
December 2004 in order to resolve the complex medical issue 
that arose out of the veteran's case. At that time, the Board 
requested the IME to provide an opinion as to whether any of 
the veteran's current claimed diseases are due to disease or 
injury experienced during his military service, to include 
either acute rheumatic fever or streptococcal infection. The 
IME was also asked, in rendering her opinion, to reconcile 
the conflicting VA and private medical opinions described 
above. 

The December 2004 IME opinion by Dr. LME concluded, "Based 
on my clinical training, I do not believe that there is an 
association between the [veteran's autoimmune diseases] and 
either streptococcal infection or acute rheumatic fever." In 
rendering her opinion, Dr. LME had access to the C-file 
including the private and VA medical opinions and internet 
research conducted by the veteran. The IME acknowledged that 
streptococcal disease can cause some autoimmune diseases. 
However, "in rheumatic fever, the only well-documented long-
term effects are valve damage in children and adults." 
Finally, the IME summarized her research as follows:

After extensive review of the literature today, I have 
not found an association between the streptococcal 
bacterial wall and pernicious anemia, hypothyroidism, 
persistent dermatitis, peripheral neuropathy, mental 
depression, purpura fulminans and vitiligo. There are 
many auto immune diseases known in medicine. 
Unfortunately, many of these diseases are presumed to 
either be infectious or triggered by infection via 
molecular mimicry.... This is speculation but not proven 
by fact at this time.

In response, the veteran submitted a February 2005 statement 
from private doctor Dr. MKS. After reading the IME's opinion, 
Dr. MKS agreed that to-date there is no proven connection 
between rheumatic fever, streptococcal infection and the 
veteran's current PGAS-II. However, Dr. MKS also stated as 
follows: 

[T]he possibility has not been excluded...the exact 
relationship to PGAS-II cannot be established by the 
literature and quite possibly may never be explained by 
the literature, given the rarity of PGAS-II. Therefore 
the lack of literature-cited proof is not also an 
establishment of lack of causality. It must be 
considered at least possible that a relationship could 
exist. What that likelihood is, remains unclear.

The Board has considered all of the medical evidence and the 
veteran's statements. While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement. See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992). In this case, the veteran 
offered two medical opinions proffering that the veteran's 
current autoimmune diseases are causally linked to service. 
There are two VA examiners and an IME opinion that conclude 
otherwise. 

The Board finds the November 2000 and June 2002 VA 
examinations compelling. The conclusions are based on 
specific clinical tests and findings. That is, 
echocardiogram, thyroid function tests, and other heart 
disease clinical tests were done in April 2000 all with 
normal results, with the exception of an "elevated ASO titer 
of 400." The elevated ASO titer, moreover, was explained to 
be indicative of past streptococcal infection and not 
indicative of current valvular heart disease. 

In contrast, the veteran's private medical opinions do not 
provide actual clinical tests, with the exception of Dr. RM's 
reference to the elevated ASO titer. Although the Board is 
not questioning the competence of the veteran's private 
medial providers, the opinions by the veteran's private 
physicians are not entitled to more weight merely because 
they treated the veteran. VA's benefits statutes and 
regulations do not provide any basis for the "treating 
physician rule," and, in fact, conflict with such a rule. 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). The Board 
also notes that the veteran testified during his February 
2003 Board hearing that Dr. RM never actually treated the 
veteran. 

The actual substance of Dr. MKS' 2002 and 2005 opinions, 
moreover, are speculative at best. Although it is favorable 
to the veteran's claim at first glance, Dr. MKS's two 
statements acknowledge the speculation of a causal connection 
between the veteran's autoimmune diseases and streptococcal 
infection, to include rheumatic fever. Dr. MKS candidly 
agrees with the IME's conclusion that no causal connection 
has ever been proven between the veteran's current diseases 
and post-streptococcal infection. What he proffers instead is 
the speculative possibility that the connection may exist, 
especially in light of the timing of the veteran's diseases. 
Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). The fact that something is 
a possibility does not mean it is as likely as not the cause 
of the current conditions.

The IME's conclusion, on the other hand, definitively opines 
that there is no connection between the veteran's conditions 
and either streptococcal infection or acute rheumatic fever. 
The opinion is in accord with two VA examiners, and indeed 
does not directly conflict with the veteran's private 
examiner, Dr. MKS. For these reasons, the Board finds the IME 
opinion more probative. 

It must also be emphasized that the IME's negative opinion is 
supported by the other medical evidence of record. Not only 
did past clinical tests consistently rule out any valvular 
heart disease, but no current medical literature supports a 
causal connection between the veteran's autoimmune diseases 
and post-streptococcal infection, even in a theoretical 
sense. Clearly the accepted medical literature and three 
definitive medical opinions cannot be overcome by speculation 
of a remote possibility of an unproven causal connection. 

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality. Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a low back disability must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2000 and May 2002. Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board also notes that the veteran was notified of what 
was needed to substantiate this claim prior to enactment of 
the VCAA by means of an April 2000 letter.

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The December 2000 
and May 2002 letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA. In addition, the 
November 2000 Statement of the Case (SOC) contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  When considering the notification letters, the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim. Moreover, there is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran. However, what 
the VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  In fact, the rating decision on appeal 
was rendered prior to enactment of the VCAA so it was legally 
impossible to provide adequate notice at that time.  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
claimant in 2000 and 2002 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and several additional SSOCs were 
provided to the veteran.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  VA and private medical 
records identified by the veteran have been obtained, to the 
extent possible.  Several requests for records were 
unsuccessful, but the veteran was made aware of records not 
obtained via the statement of the case and supplemental 
statements of the case. The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination and multiple 
opinions were obtained as to whether his autoimmune diseases 
can be directly attributed to service.  When a complex 
medical question arose in the case, the Board requested and 
received a private medical opinion from an independent expert 
in the field, namely infectious diseases. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.

ORDER

Service connection for residuals of streptococcal infection 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


